Title: From George Washington to Major General Philip Schuyler, 20 June 1777
From: Washington, George
To: Schuyler, Philip

 

Dear Sir
Head Quarters Middle Brook 20h June 1777.

I am favored with your’s of the 16h Instant from Fort Edward, but that of the 14th from Saratoga, to which you refer has not come to Hand—Supposing the plan mentioned in Amsbury’s Evidence to be true; I cannot concieve that it will be in the power of the Enemy to carry it into Execution. But to provide against all Events, I have ordered General Putnam to hold four Massachusetts Regiments in Readiness at Peek’s Kill, to go up the River at a Moments Warning, and to order Sloops from Albany, which are to be kept for that purpose.
It does not appear that Burgoyne has brought any Reinforcements from Europe, if so, he cannot move with a greater Force than five thousand Men—He certainly will never leave the Garrison of Ticonderoga in his Rear, and if he invests it to any purpose, he will not have a sufficient Number left to send one Body from Oswego and another to cut off the Communication between Fort Edward and Fort George. As the Garrison of Ticonderoga is sufficient to hold it against any Attack, I do not think it politic, under your Representation of the Scarcity of provisions, to send up Troops to consume what ought to be thrown into the Fort Those Troops held ready by General putnam can always, upon a Certainty of the Enemy’s Intention to pass by Tyonderoga with the whole or any part of their Force, be up Time enough with the Assistance of the Militia, to give them a Check as their March cannot be a very rapid one.
I have communicated your Letter to Colonel Trumbull and I refer you to one which I have directed him to write to you upon the Subject of a Supply.
I draw a very favorable Omen from the intercepted Letter to General S——. It shews that they dispair of carrying their Schemes by Force and are reduced to the Necessity of having Recourse to the Arts of Flattery, Bribery, and Intimidation. The General is not at this post—I therefore cannot say how far it may be agreeable to him for you to carry on the Correspondence in his Name—If your Letter is not gone you had better wait for his Concurrence, for it is a delicate Matter.
From the Manœuvre of Yesterday, it is not prudent to weaken our post upon the North River upon an Uncertainty. On the Night of the 13th the British Army marched out of Brunswick, on the Road leading to Somerset Court House, which place their Van reached by Morning, being nine Miles. Their Rear continued at Brunswick, by which Means they formed a Line of Communication the whole Way, strengthened by Redoubts which are thrown up, upon every advantageous piece of Ground. What they gave out and what they seemed prepared for was

to make a push to gain the passage of Delaware, but whether they did not chuse to risk this with our Army upon their Rear or—intimidated by the unexpected Force which they found ready to oppose them (as the Militia of this State and pennsylvania turned out with the greatest Spirit) they suddenly abandoned their project and returned to Brunswick the Night before last, leaving their Works half finished. Their Army now lays in its former position between Brunswick and Amboy—As I do not think they will again attempt to reach philadelphia by Land, I conclude that their next Move will be to that place by Sea or up the North River. The first cannot be very sudden, because the necessary Embarkation for such a Voyage, tho’ not a long one must be a Work of Time. But the latter, if intended, will be as quick as possible, for they may have heard that I drew the greatest part of the Force from peek’s Kill when the Enemy drew theirs into Jersey. I ordered those that had not reached this place to halt as soon as the Enemy returned to Brunswick. They will be ready to move either Way as Occasion may require.
You may remember the Conversation we had upon the Expediency of removing all the Horses and Carriages from the Neighbourhood of Skenesborough for I cannot concieve that they have enough of their own to answer their purposes. Deprived of the Means of Transportation, they will be entirely baffled in their Attempts upon that Quarter.
Since I began this Letter your’s of the 14th came to Hand, the Contents of which is fully answered by what I have before written. I shall immediately forward the Letter to Congress. It is evident from General Sinclair’s Letter that it will not be proper to order up the Reinforcement before it is really wanted, for he very judiciously observes that they will consume the Stores. I shall desire General Sullivan to inform me whether he knows such a Man as Robert Shannon & what is his Character.
I cannot concieve what occasions the Delay of the Massachusetts and New Hampshire Troops. I have repeatedly wrote to them in the most pressing Manner to send them on, but in vain. I however hope that your Representations, who are upon the Spot, will have a better Effect.
General Knox tells me that he intends the Majority of Colo: Crane’s Regiment for Major Stevens which would have been confirmed some Time ago, but there is one Captain in point of Rank, but not Merit, who has a prior Right, but he hopes to settle the Matter with him. I am Dear Sir with Regard Your most obedt Servant

Go. Washington.

